

116 HR 8914 IH: Risk Management for Derivatives Clearing Organizations Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8914IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Cleaver introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to permit certain non-designated clearinghouses access to a deposit account at a Federal reserve bank, to apply certain risk management standards to non-designated clearinghouses receiving certain services from a Federal reserve bank, and for other purposes.1.Short titleThis Act may be cited as the Risk Management for Derivatives Clearing Organizations Act. 2.Access to Federal reserve bank accounts and servicesSection 806 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5465) is amended—(1)in subsection (a)—(A)by striking a designated financial market utility and and inserting a designated financial market utility, a derivatives clearing organization registered with the Commodity Futures Trading Commission under the Commodity Exchange Act that has been approved to hold such an account by the Commodity Futures Trading Commission, or a clearing agency registered with the Commission under the Securities Exchange Act of 1934 that has been approved to hold such an account by the Commission, and;(B)by striking designated financial market utility that and inserting financial market utility that; and(C)by inserting after by the Board of Governors the following: , as well as any applicable rules, orders, standards, or guidelines, including, in particular, liquidity requirements, prescribed by the financial market utility’s primary financial regulatory agency. Access to discount and borrowing privileges may only be provided to a financial market utility in accordance with subsection (b);(2)in subsection (c), by striking designated financial market utility and inserting financial market utility; and(3)in subsection (d), by striking designated financial market utility each place such term appears and inserting financial market utility.